— Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of third degree rape, defendant argues that his statements to the police were involuntarily made and that the People failed to provide him with Rosario material (see, People v Rosario, 9 NY2d 286, cert denied 368 US 866). The hearing court found that neither claim had merit and its decision is entitled to great weight (see, People v Prochilo, 41 NY2d 759). Confronting the defendant with the unfavorable result of a polygraph test did not result in involuntariness because there *919was no deception so fundamentally unfair as to deny due process, and no promises or threats were made to induce a false confession (see, People v Tarsia, 50 NY2d 1, 11; People v Henry, 132 AD2d 673, 675; People v Leonard, 59 AD2d 1, 12-13). The affidavit of the State Police investigator in support of an order authorizing the transportation of the defendant to take the polygraph test did not constitute Rosario material because the substance of the affidavit did not relate to the subject matter of the witness’s trial testimony (see, CPL 240.45 [1] [a]; People v Reedy, 70 NY2d 826). (Appeal from judgment of Wayne County Court, Parenti, J. — rape, third degree.) Present—Doerr, J. P., Boomer, Green, Pine and Davis, JJ.